Title: To Thomas Jefferson from Adamantios Coray, 30 January 1825
From: Coray, Adamantios
To: Jefferson, Thomas


                            Monsieur
                            
                                
                                30 Janvier 1825
                        Veuillez bien me faire le plaisir d’accepter un exemplaire de la réunion des opuscules politiques de Plutarque, que je viens de publier.  Mon âge ma vue ne me permettant plus d’éditions fatigantes, il faut bien que je finisse ma carrière par des occupations qui me sauvent au moins de l’ennui d’une inaction complète.  Dans le Dialogue qui sert de Prolégomènes à ces opuscules, vous observerez que je n’ai point negligé de profiter de vos conseils.Permettez-moi, Monsieur, qu’à cette occasion je vous rapelle ce que j’ai eu dejà l’honneur de vous écrire sur vos relations futures avec la Grèce libre.  Il est sans doute juste que la reconnaissance de son indépendance ne nuise aucunement à vos interêts ; mais je désirerais vous voir agir avec moins de ménagement.  Les Anglais seront vraissemblablement les premiers à reconnaître ce qu’ils ne peuvent plus empêcher.  Il est de votre intérêt, ce me semble, d’avoir auprès du gouvernement grec quelques personnes autorisées à le reconnaître simultanement avec les Anglais, ou du moins à ne laisser le temps à aucune autre puissance de se declarer la seconde.Ces personnes pourraient d’ailleurs, avant la reconnaissance même, y préparer les voies par des négociations secrètes, en même temps qu’ils seconderont, par leurs conseils, le désire qu’a la nation grecque de prendre votre gouvernement pour modèle.  Plus la constitution de la Grèce sera conforme à la vôtre, plus vos intérêts y seront favorisés de préférence à ceux des autres nations.  Croyez-moi, Monsieur, il est temps que vous songiez sérieusement à ne point nous abandonner à la discrétion des Anglais.  Ils commencent dejà à nous honorer de titres, et vous savez que pour certaines oreilles les titres sont des sons trop pompeux et trop éclatants pour ne point étouffer la modeste voix de la patrie.Vous veniez, Monsieur, de donner un terrible soufflet aux oligarques de l’Europe par la manière dont vous traitez votre illustre hôte ; ce ne sont plus des argumens, mais des choses que vous opposez à leurs sophismes : et « il ne faut pas se fâcher contre les choses, parce que cela ne leur fait rien. »  C’est un apophthegme qu’on attribue à Turgot, mais qu’Euripide avait dit avant lui.Τοῖς πράγμασιν γὰρ οὐχὶ θυμοῦσθαι χρεών· Μέλει γὰρ αὐτοῖς οὐδέν »Donnez leur un second soufflet, je vous en conjure, par la reconnaissance de l’autonomie de ma patrie, pour que les Grecs libres puissent à l’avenir recevoir chez eux et traiter comme frères les compatriotes de Jefferson et de Franklin.Ce sont les vœux, Monsieur, de votre devoué Serviteur,
                            A. CorayJe n’ai pas besoin, Monsieur, de vous prevenir que cette lettre doit être regardée comme une lettre anonyme. Editors’ Translation
                            Sir
                            
                                
                                January 30, 1825
                        Please do me the pleasure of accepting a copy of the collection of Plutarch’s political pamphlets, which I have just published.  My age, my eyesight no longer allowing me tiring editions, I have to end my career with occupations that at least save me from boredom and total inaction.  In the Dialogue that serves as Prolegomena to these pamphlets, you will observe that I have not failed to take advantage of your advice.On this occasion, allow me, Sir, to remind you of what I already have had the honor of writing to you regarding your relationship with free Greece.  It is certainly fair and just that the recognition of its independence does not harm your interests in any way; but I would like to see you act more bluntly.  In all likelihood, the English will be the first ones to recognize something they cannot prevent.  It seems to me that it is in your interest to send to the Greek Government a few persons authorized to recognize it simultaneously with the English, or it least to leave no time to any other power to declare itself the second one to do so.Besides, these persons could, before the recognition itself, prepare the way to it through secret negotiations, and at the same time they will support, with their advice, the desire the Greek nation has to use your government as a model.  The more the Greek constitution will be true to yours, the more your interests will be favored over the interests of other nations.  Believe me, Sir, it is time to give serious thought to the idea of not abandoning us at the hands of the English.  They have already started to honor us with titles, and you know that to some ears, titles sound so pompous and so dazzling that they smother the modest voice of the fatherland.Sir, you had just given a terrible slap in the face of the oligarchs of Europe by the manner in which you are treating your illustrious guest; it is no longer arguments that you oppose to their sophisms, you oppose them now with things, and “one must not get angry at things, because it does not matter to them.”  It is an apophthegm attributed to Turgot, but that Euripides had said before him.One should not get angry at circumstances:They have no concern for anything.I beseech you to give them another slap in the face, by recognizing the autonomy of my fatherland, so that free Greeks can in the future receive in their homes and treat as brothers Jefferson’s and Franklin’s fellow Citizens.These are the wishes, Sir, of your devoted ServantA. CorayI do not need to warn you, Sir, that this letter must be treated as an anonymous letter.